Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the applicant’s RCE amendments and augments filed on 06/02/2022.
The drawings received on 10/08/2019 are accepted. 
Claims 1-14 and 16-21 allowable. Claim 16-21, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement require inventions II and III, as set forth in the Office action mailed on 02/19/2021, is hereby withdrawn and claim 16-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Status of Claims 
Claims 15 and 22-44 have been cancelled. 
Claims 1, 16 and 21 have been amended. 
Allowable Subject Matter
Remaining Claims 1-14 and 16-21 are allowed over the prior art of record.
The following is an examiner's statement of reason for allowance:
The Examiner agrees with the amendments and augments presented by the applicant on 06/02/2022. The combination of elements are novel and non-obvious over the prior art of record.  
There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, Claims 1-14 and 16-21  are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627